ON MOTION

ORDER

Upon consideration of Connie M. Fiori’s motion for reconsideration of the court’s order dismissing her petition for review for failure to file a brief, her brief having now been filed,
IT IS ORDERED THAT:
(1) The motion is granted. The mandate is recalled, the court’s January 4, 2008, 263 FedAppx. 41, dismissal order is vacated, and the petition for review is reinstated.
(2) The United States Postal Service should calculate its brief due date from the date of filing of this order.